This motion [No. 95] brought on by order to show cause dated July 10, 1959 requests relief by reason of the death of one of the defendants-respondents. The application made under section 578 of the Civil Practice Act is premature and is denied without prejudice to renewal on compliance with said section. An order however may be made to bring in the proper representative of the decedent when it is necessary so to do for the proper disposition of the matter (Civ. Prac. Act, § 85). Counsel’s attention is called to the fact that Gustave B. Garfield, Esq., is stated to be the attorney of record for plaintiff-appellant pursuant to indorsement on the legal back in Motion No. 95, while Charles Trynin, Esq., is stated to be the attorney of record for plaintiff-appellant in the same cause in Motion No. 135. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.